Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 14, 2020.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising: forming a wavy gate layer, channel layer, source contact layer, and drain contact layer on each of the plurality of fins and each of a plurality of trenches of the structural layer; and removing the plurality of fins and trenches having the wavy gate, channel, source contact, and drain contact layers from the rigid substrate as instantly claimed, and in combination with the additional method steps.
Regarding claim 13, the prior art fails to teach, disclose, or suggest, either alone or in combination, a thin film transistor comprising: a wavy gate layer, channel layer, source contact layer, and drain contact layer formed on the plurality of fins and the trench between each of the plurality of fins, wherein sidewalls of each of the plurality of fins are non-perpendicular to a bottom of each of the plurality of trenches as instantly claimed, and in combination with the additional limitations.
Regarding claim 17, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising: forming a wavy gate layer on each of the plurality of fins and each of a plurality of trenches of the amorphous silicon layer; forming a wavy channel layer on each of the plurality of fins and each of a plurality of trenches of the amorphous silicon layer; forming a wavy source contact layer and a wavy drain contact layer on lateral ends of each of the plurality of fins and each of a plurality of trenches of the amorphous silicon layer; and removing the plurality of fins and trenches having the wavy gate, channel, source contact, and drain contact layers from the rigid substrate as instantly claimed, and in combination with the additional method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jose R Diaz/Primary Examiner, Art Unit 2815